— Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about April 18, 1991, which, insofar as appealed from, granted petitioners’ application for leave to serve a late notice of claim, unanimously affirmed, without costs.
We agree with the IAS court that petitioners’ failure to timely serve a notice of claim was due to the fact that the identity of the police vehicle involved in the accident was not discernible from the police accident report upon which petitioners’ counsel relied, and should therefore be excused. Concur — Sullivan, J. P., Carro, Wallach and Smith, JJ.